Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 3/5/2021 are acknowledged.  Claim 1-7 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.

Response to Arguments
Arguments filed 3/5/2021 have been considered. 
	The incorporated previous remarks are acknowledged and addressed in the previous office action responses. 
	The applicant argues that the whole system of Mumm is a whole room and too large to be mounted on a carriage. Large things can be mounted on carriages, the carriages would just need to be large.  The difference in size does not negate the teaching and rationale to make a sterilizer system portable by placing on a carriage.  This argument seems akin to a bodily incorporation argument.  In response to applicant's argument that the system of Mumm is too large to place on a carriage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here the prior art teaches and motivates placing sterilization systems on carriages to make them portable.	Additionally, clean rooms can vary in size. 
	The system of Kato is capable of sterilizing small objects that are placed inside the system.  These small items can be any such item that fits that one wants to sterilize. The teaching is in the analogous art of sterilizing systems and is addressed to portability issues in sterilization systems which is a problem the applicant faced.
	The new limitations are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the treatment station must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

 Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Previous claim amendments to add limitations such as “wherein the treatment container is fixedly and rotatably mounted on a carriage such that the container is rotated via the mechanical connection to the treatment station while the container remains on the carriage” rely on a reference to Swiss Patent Application 01973/14 (see remarks filed 4/23/2020) to provide written description and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With regards to claim 1, the specification does not provide support that the treatment station is “stationary”.  Nothing in the specification specifies that the treatment station is stationary or not.  In 
	Dependent claims are rejected for the same reasons.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims have been amended to recite “In a system” or “In the system”.  This is confusing as to whether a system is actually positively being recited (“A system”/”The system”) or if some use in a system is being recited.  For the purpose of examination it is taken that the claims have been amended to recite a system. 
	“the pharmaceutical industry” in claim 1, line 2 lacks antecedent basis.
	“the items to be treated” in claim 1, line 3 lacks antecedent basis.  This taken to be “the items to be cleaned and sterilized”.  It is presently unclear what the treatment is and if it is the same as the previously recited cleaning and sterilizing treatment of small items. 
	“the open port” in claim 1, line 11 lacks antecedent basis.  It is unclear whether this is a different port or is the beta port that is open.  It is taken to be “through the beta port when open to clean and sterilize said port”.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumm (EP 2881124) (English machine translation) in view of Kato (US 2007/0140894).
With regards to claim 1, Mumm teaches a system capable of cleaning and sterilizing small items used in the pharmaceutical industry comprising a stationary treatment station (station at wall 20; this is stationary when not moving) and a treatment container (12) which contains the objects to be sterilized (small objects are placed in side (para [0001] and claim 1) and is fixedly connected to a treatment station (station of device 10)  via a process line (28) and a mechanical connection (holder 22 with support spikes 26) for rotating the treatment container (connected to a motor to rotate) during treatment comprising a single connection that is configured as a beta port (56) that is capable of being used as a product discharge connection and a process media connection (depending on what medium is supplied to the connection);  a process attachment (74, other part of the connection that matches up to the beta port) connected to the beta port (fluidly and at least through the other components of the device) and provided with a connection to the process line (28) (at least fluidly and via components of the apparatus) through which processing media is capable of being discharged (its an opening); the beta port is provided with a port opening system (fig 1 and para [0030]-[0032]; automatic RTP opening device) such that the process media flows through the open port to clean and sterilize the port (with for example steam) (abstract; para [0003], para [0021], para [0026],  para [0028], para [0030]-[0036], fig 1, see whole document).
Mumm does not expressly state that the container is fixedly connected to a carriage and is rotatably positioned on the carriage.   Mumm does however suggest transporting the container and being able to upturn the container (para [0021]). Kato teaches that it is beneficial to mount an entire steam sterilizer on a movable carriage (32) (abstract; fig 1; and para [0064]).  A person having ordinary 
The combination results in wherein the treatment container is fixedly and rotatably mounted on the carriage (via the device 10) such that the container is rotated via the mechanical connection to the treatment station while the container remains on the carriage. 
Placing the entire system of Mumm on a carriage to make portable or movable does not mean that the treatment station is not stationary.  When the system is not being moved on the cart (in its natural resting position) the station is stationary or not moving.
With regards to claim 2, Mumm teaches that the process attachment has an inner space (opening) through which the process media can flow and in which the port opening system is positioned (closing/opening device is at least partially in the inner space) (fig 2 and para [0036]).
With regards to claim 3, Mumm teaches a clamping device (flanges, screws, and seals; clamps them and holds them in place) that sealingly attaches the process attachment to the discharge connections (para [0035]; figs 5-9).  
With regards to claims 4 and 5, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected between the two finite ways of actuating the port opening system of automatic or manual in order to achieve the predictable desirable control over the opening system actuation (automatic or manual) and with an expectation of successfully opening the port.  
With regards to claims 6 and 7, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected between the two finite ways of actuating the clamping device of automatic or manual in order to achieve the predictable desirable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799